UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1537



NADIYA BEYAN SIRAJ,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-872-452)


Submitted:   April 16, 2004                 Decided:   June 8, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Peter D. Keisler,
Assistant Attorney General, Terri J. Scadron, Assistant Director,
Nelda C. Ackerman, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Nadiya Beyan Siraj petitions for review of an order of

the    Board    of   Immigration     Appeals    (“Board”)    affirming    the

immigration     judge’s    denial    of   her   applications    for   asylum,

withholding of removal, and protection under the Convention Against

Torture.       We have reviewed the administrative record and the

Board’s decision and find no reversible error.              Accordingly, we

deny the petition for review on the reasoning of the Board.            See In

re: Siraj, No. A77-872-452 (B.I.A. Apr. 2, 2003). We dispense with

oral   argument      because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




                                     - 2 -